Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Xu et al. US 20200339116 A1 (hereinafter Xu) in view of Ostafew et al. US 20210031760 A1 (hereinafter Ostafew), and Lo et al. US 20180345958 A1 (hereinafter Lo).

	With regard to claim 1, Xu discloses a computer-implemented method of motion planning for autonomous driving ([0067] "For example, system 1500 may represent any of data processing systems described above performing any of the processes or methods described above…" [0018] "An ADV path is planned to navigate the ADV to avoid collision with the moving object…"), comprising:
	inputting, by a computing system comprising one or more computing devices, sensor data to a machine-learned system comprising one or more machine-learned models configured for object prediction in association with an environment external to an autonomous vehicle ([0032] "...a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122." [0018] "...in response to perceiving a moving object (e.g., a vehicle), one or more possible object paths of the moving object are predicted or determined based on the prior movement predictions of the moving object, for example, using a machine-learning model..." Examiner notes that sensor data is input from Sensor system 115 to Data analytics system 103 as shown in Fig. 1.);
	obtaining, by the computing system as an output of the one or more machine-learned models, data indicative of one or more motion predictions associated with one or more objects detected by the machine-learned system ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
	Xu does not explicitly disclose the following elements. However, Ostafew does disclose converting, by the computing system, a shape of the one or more objects detected by the machine-learned system into a probability of occupancy by convolving an occupied area of the one or more objects with a continuous uncertainty associated with the one or more objects (Fig. 19 Bounding box 1906 [0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905. While a box (i.e., a bounding box) of uncertainly is described herein, the shape of uncertainty can be any other shape. In an example, the shape can be a bubble." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Examiner notes that Ostafew expands (i.e. convolves) the actual size of the object (i.e. shape) with the bounding box (i.e. occupied area) based on how likely an object will be in an uncertain occupied area (i.e. continuous uncertainty).);
	Neither Xu nor Ostafew explicitly disclose the following elements. However, Lo does disclose determining, by the computing system, data indicative of a probability of future occupancy of a plurality of locations in the environment at one or more future times based at least in part on the data indicative of the one or more motion predictions associated with the one or more objects and the probability of occupancy of the one or more objects ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Examiner notes that Lo computes a confidence of object clusters to collide with the vehicle (multiple clusters necessitate determining the future occupancy of multiple locations), which requires determining a probability of future occupancy (i.e. in front of the vehicle at the time of collision).);
	and providing, by the computing system, the data indicative of the one or more motion predictions associated with the one or more objects and the data indicative of the probability of future occupancy of the plurality of locations to a motion planning system of the autonomous vehicle. ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions." Examiner notes that the collision predictions described by Lo requires determining a probability of future occupancy (i.e. in front of the vehicle at the time of collision).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Xu by adding the continuous uncertainty as disclosed by Ostafew and the determining and providing of data as disclosed in Lo in order to better inform the vehicle motion planning system on the location of objects.

	With regard to claim 2, modified Xu discloses the computer-implemented method of claim 1, wherein converting the shape of the one or more objects detected by the machine-learned system into the probability of occupancy, comprises:
	Xu and Lo do not explicitly disclose the following elements. However, Ostafew does disclose convolving the occupied area with a probabilistic kernel indicative of the continuous uncertainty associated with the one or more objects. (Fig. 19 Bounding box 1906 [0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Ostafew modifies (i.e. convolves) the bounding box (i.e. occupied area) based on how likely an object will be in an uncertain occupied area (i.e. probabilistic kernel indicative of the continuous uncertainty).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the bounding box as disclosed by Ostafew in order to better inform the vehicle motion planning system on the location of objects.

	With regard to claim 3, modified Xu discloses the computer-implemented method of claim 2, wherein converting the shape of one or more objects into the probability of occupancy, comprises:
Xu and Lo do not explicitly disclose the following elements. However, Ostafew does disclose obtaining data indicative of the continuous uncertainty associated with the one or more objects (Fig. 19 Bounding box 1906 [0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905.");
and convolving the continuous uncertainty associated with the one or more objects with the shape of the one or more objects to generate a probabilistic uncertainty for at least one trajectory of the one or more objects. ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Fig. 19 Bounding box 1906. Ostafew expands (i.e. convolves) the actual size of the object (i.e. shape) with the bounding box  based on how likely an object will head in an uncertain angle and velocity (i.e. continuous uncertainty for a trajectory). Additionally, Ostafew discloses: [0096] The world model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis, and maintains likelihood estimates of each hypothesis (e.g., object A is going straight with probability 90% considering the object pose/velocity and the trajectory poses/velocities).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the uncertainty of trajectories as disclosed by Ostafew in order to better inform the vehicle motion planning system on the trajectories of objects.

	With regard to claim 4, modified Xu discloses the computer-implemented method of claim 3, wherein:
Xu and Lo do not explicitly disclose the following elements. However, Ostafew does disclose the shape of the one or more objects incorporates uncertainty by using a probability distribution to describe an occupancy of the one or more objects. ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Fig. 19 Bounding box 1906. Ostafew expands the actual size of the object (i.e. shape) with the bounding box based on how likely an object will be in an uncertain occupied area (i.e. probability distribution to describe an occupancy). Ostafew further discloses using a probability distribution to describe an object's pose, velocity and trajectory (i.e. occupancy): [0096] "The world model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis, and maintains likelihood estimates of each hypothesis (e.g., object A is going straight with probability 90% considering the object pose/velocity and the trajectory poses/velocities).")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the likelihood of an object’s occupancy as disclosed by Ostafew in order to better inform the vehicle motion planning system on the locations of objects.

	With regard to claim 10, modified Xu discloses the computer-implemented method of claim 1, wherein determining data indicative of the probability of future occupancy comprises:
	Xu and Ostafew do not explicitly disclose the following elements. However, Lo does disclose determining a combined probability of a plurality of objects occupying a first location at a first time. ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters (i.e. determining a combined probability  of a plurality of objects) to collide with the vehicle, which requires a confidence in the cluster occupying a location in front of the vehicle at the time of collision (i.e. a first location at a first time).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the likelihood of multiple objects’ occupancies as disclosed by Lo in order to better inform the vehicle motion planning system on the locations of objects.

	With regard to claim 11, modified Xu discloses the computer-implemented method of claim 1, wherein determining data indicative of the probability of future occupancy comprises:
Lo and Ostafew do not explicitly disclose the following elements. However, Xu does disclose determining data indicative of at least one uncertainty associated with one or more motion predictions associated with a first object ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
determining data indicative of at least one uncertainty associated with one or more motion predictions associated with a second object ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
Xu and Ostafew do not explicitly disclose the following elements. However, Lo does disclose and generating data indicative of the probability of future occupancy of a first location at a first time based at least in part on the data indicative of the at least one uncertainty associated with the one or more motion predictions associated with the first object and the data indicative of the at least one uncertainty associated with the one or more motion predictions associated with the second object. ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters (i.e. a first object and a second object) to collide with the vehicle, which requires a confidence in the cluster occupying a location in front of the vehicle at the time of collision (i.e. a first location at a first time).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the uncertainty of predictions as disclosed by Xu and the probability data of future occupancy as disclosed by Lo in order to better inform the vehicle motion planning system on the locations and future locations of objects.

	With regard to claim 12, modified Xu discloses the computer-implemented method of claim 1, wherein determining data indicative of the probability of future occupancy comprises:
	Xu additionally discloses obtaining data indicative of an uncertainty associated with an object detection ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
	obtaining data indicative of an uncertainty associated with an object prediction ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
	Xu and Ostafew do not explicitly disclose the following limitations. However, Lo does disclose and generating data indicative of the probability of future occupancy of a first location at a first time based at least in part on the data indicative of the uncertainty associated with the object detection and the data indicative of the uncertainty associated with the object prediction. ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters to collide with the vehicle, which requires a confidence in the cluster occupying a location in front of the vehicle at the time of collision (i.e. a probability of future occupancy at a first time and location).)

	With regard to claim 13, modified Xu discloses the computer-implemented method of claim 1, wherein:
Xu and Ostafew do not explicitly disclose the following elements. However, Lo does disclose the machine-learned system comprises one or more machine-learned models configured to generate data indicative of the probability of future occupancy of the plurality of locations ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters to collide with the vehicle, which requires a confidence in the cluster occupying a location in front of the vehicle at the time of collision (i.e. a probability of future occupancy).);
Lo and Ostafew do not explicitly disclose the following elements. However, Xu does disclose inputting, by the computing system, sensor data to the machine-learned system comprises inputting sensor data to the one or more machine-learned models configured to generate the data indicative of the probability of future occupancy of the plurality of locations ([0032] "...a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122." [0018] "...in response to perceiving a moving object (e.g., a vehicle), one or more possible object paths of the moving object are predicted or determined based on the prior movement predictions of the moving object, for example, using a machine-learning model..." Sensor system 115 Examiner notes that perceiving an object requires sensor data. Predicting possible object paths reads on the probability of future occupancy.);
	and determining, by the computing system, data indicative of the probability of future occupancy of the plurality of locations comprises obtaining, from the one or more machine- learned models configured to generate the data indicative of the probability of future occupancy of the plurality of locations, the data indicative of the probability of future occupancy of the plurality of locations. ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the probability of occupancy as disclosed by Lo and the inputting of data as disclosed by Xu in order to better inform the vehicle motion planning system on the locations and future locations of objects.

	With regard to claim 14, modified Xu discloses the computer-implemented method of claim 1, further comprising:
	Modified Xu does not explicitly disclose the following elements. However, Lo does disclose generating, by the computing system as an output of the motion planning system, a motion plan based at least in part on the data indicative of the probability of future occupancy of the plurality of locations. ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the motion planning as disclosed by Lo in order to come to a conclusion on what actions the vehicle should take based on the information generated.

	With regard to claim 15, modified Xu discloses the computer-implemented method of claim 14, wherein generating the motion plan comprises:	
Modified Xu does not explicitly disclose the following elements. However, Lo does disclose inputting, by the computing system, the data indicative of the probability of future occupancy of the plurality of future locations to one or more machine-learned models of the machine-learned system configured to generate motion plans for the autonomous vehicle ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions. For example, the planning subsystem 116 can generate a fully-autonomous plan to navigate the vehicle to avoid the trajectory of predicted motion for an object that is identified within the collision predictions 135 to have a high confidence of colliding with the vehicle, i.e., by applying the vehicle's breaks or otherwise changing the future trajectory of the vehicle." Examiner notes that in order for the planning subsystem 116 as disclosed by Lo to receive the collision predictions, there must be an inputting step. It would be obvious to include a machine learning model in planning subsystem 116, as further explained below.);
and obtaining, as an output of the one or more machine-learned models of the machine- learned system configured to generate motion plans for the autonomous vehicle, the motion plan based at least in part on the data indicative of the probability of future occupancy of the plurality of locations. ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions. For example, the planning subsystem 116 can generate a fully-autonomous plan to navigate the vehicle to avoid the trajectory of predicted motion for an object that is identified within the collision predictions 135 to have a high confidence of colliding with the vehicle, i.e., by applying the vehicle's breaks or otherwise changing the future trajectory of the vehicle." Examiner notes that the system must output the motion plan in order to apply the vehicle's breaks or otherwise change the future trajectory of the vehicle.);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the inputting and obtaining as disclosed by Lo, combined with the machine-learning models as disclosed by Xu (Machine learning engine 122, [0018] "…for example, using a machine-learning model..."), in order to generate better-informed vehicle motion plans.

	With regard to claim 16, modified Xu discloses the computer-implemented method of claim 14, further comprising:
	Modified Xu does not explicitly disclose the following elements. However, Lo does disclose generating, by the computing system, one or more vehicle control signals for the autonomous vehicle based at least in part on the motion plan. ([0035] "For example, the planning subsystem 116 can generate a fully-autonomous plan to navigate the vehicle to avoid the trajectory of predicted motion for an object that is identified within the collision predictions 135 to have a high confidence of colliding with the vehicle, i.e., by applying the vehicle's breaks or otherwise changing the future trajectory of the vehicle." The system must generate control signals in order to apply the vehicle's breaks or otherwise change the future trajectory of the vehicle.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Modified Xu by adding the generating of control signals as disclosed by Lo in order to direct the vehicle according to the vehicle motion plan.

	With regard to claim 17, Xu discloses a computing system ([0067] "For example, system 1500 may represent any of data processing systems described above performing any of the processes or methods described above…"), comprising:
	one or more processors ([0076] "Processing module/unit/logic 1528 may also reside, completely or at least partially, within memory 1503 and/or within processor 1501 during execution thereof by data processing system 1500…");
	and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations ([0076] "Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein." [0077] "Computer-readable storage medium 1509 may also be used to store the some software functionalities described above persistently."), the operations comprising:
	inputting sensor data to a machine-learned system comprising one or more machine-learned models configured for object prediction in association with an environment external to an autonomous vehicle ([0032] "...a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122." [0018] "...in response to perceiving a moving object (e.g., a vehicle), one or more possible object paths of the moving object are predicted or determined based on the prior movement predictions of the moving object, for example, using a machine-learning model...");
obtaining, as an output of the one or more machine-learned models, data indicative of one or more motion predictions associated with one or more objects detected by the machine-learned system ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
Xu does not explicitly disclose the following elements. However, Ostafew does disclose converting a shape of the one or more objects detected by the machine-learned system into a probability of occupancy by convolving an occupied area of the one or more objects with a continuous uncertainty associated with the one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905. While a box (i.e., a bounding box) of uncertainly is described herein, the shape of uncertainty can be any other shape. In an example, the shape can be a bubble." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Fig. 19 Bounding box 1906. Ostafew expands (i.e. convolves) the actual size of the object (i.e. shape) with the bounding box (i.e. occupied area) based on how likely an object will be in an uncertain occupied area (i.e. continuous uncertainty).);
Xu and Ostafew do not explicitly disclose the following elements. However, Lo does disclose determining data indicative of a probability of future occupancy of a plurality of locations in the environment at one or more future times based at least in part on the data indicative of the one or more motion predictions associated with the one or more objects and the probability of occupancy of the one or more objects ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters to collide with the vehicle (Multiple clusters necessitates determining the future occupancy of multiple locations), which requires determining a probability of future occupancy (i.e. in front of the vehicle at the time of collision).);
and providing the data indicative of the one or more motion predictions and the data indicative of the probability of future occupancy of the plurality of locations to a motion planning system of the autonomous vehicle. ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computing system as disclosed by Xu by adding the continuous uncertainty as disclosed by Ostafew and the providing of data as disclosed by Lo in order to better inform the vehicle motion planning system on the locations and future locations of objects.


	With regard to claim 19, Xu discloses an autonomous vehicle, comprising: one or more sensors configured to generate sensor data in association with an environment external to the autonomous vehicle ([0022] Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.);
	one or more processors ([0076] "Processing module/unit/logic 1528 may also reside, completely or at least partially, within memory 1503 and/or within processor 1501 during execution thereof by data processing system 1500…");
	and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0076] "Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein." [0077] "Computer-readable storage medium 1509 may also be used to store the some software functionalities described above persistently."), the operations comprising:
inputting sensor data from the one or more sensors to a machine-learned system comprising one or more machine-learned models configured for object prediction ([0032] "...a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122." [0018] "...in response to perceiving a moving object (e.g., a vehicle), one or more possible object paths of the moving object are predicted or determined based on the prior movement predictions of the moving object, for example, using a machine-learning model...");
obtaining, as an output of the one or more machine-learned models, data indicative of one or more motion predictions associated with one or more objects detected by the machine-learned system ([0033] "...Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm to perceive a moving object based on sensor data obtained from various sensors mounted on an ADV and to predict a movement or tendency of movement of the moving object...");
Xu does not explicitly disclose the following elements. However, Ostafew does disclose converting a shape of the one or more objects detected by the machine-learned system into a probability of occupancy by convolving an occupied area of the one or more objects with a continuous uncertainty associated with the one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905. While a box (i.e., a bounding box) of uncertainly is described herein, the shape of uncertainty can be any other shape. In an example, the shape can be a bubble." [0258] "The size of the bounding box of uncertainty may be a function of one or more of range uncertainty, angle (i.e., pose, orientation, etc.) uncertainty, or velocity uncertainly results. For example, with respect to range uncertainly (i.e., uncertainty with respect to how far the object 1905 is from the AV 1902) the AV (more specifically, a world modeling module of the AV) can assign a longer bounding box of uncertainty to an object that is perceived to be farther than a closer object." Fig. 19 Bounding box 1906. Ostafew expands (i.e. convolves) the actual size of the object (i.e. shape) with the bounding box (i.e. occupied area) based on how likely an object will be in an uncertain occupied area (i.e. continuous uncertainty).);
	Xu and Ostafew do not explicitly disclose the following elements. However, Lo does disclose determining data indicative of a probability of future occupancy of a plurality of locations in the environment at one or more future times based at least in part on the data indicative of the one or more motion predictions associated with the one or more objects and the probability of occupancy of the one or more objects ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters to collide with the vehicle (Multiple clusters necessitates determing the future occupancy of multiple locations), which requires determining a probability of future occupancy (i.e. in front of the vehicle at the time of collision).);
	and providing the data indicative of the one or more motion predictions and the data indicative of the probability of future occupancy of the plurality of locations to a motion planning system of the autonomous vehicle. ([0035] "When a planning subsystem 116 receives the one or more collision predictions 135, the planning subsystem 116 can use the one or more collision predictions 135 to make fully-autonomous or semi-autonomous driving decisions.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the autonomous vehicle as disclosed by Xu by adding the continuous uncertainty as disclosed by Ostafew and the providing of data as disclosed by Lo in order to better inform the vehicle motion planning system on the locations and future locations of objects.

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ostafew, Lo, and Lipson et al. US 20180373253 A1 (hereinafter Lipson).

With regard to claim 5, modified Xu discloses the computer-implemented method of claim 1, further comprising:
Modified Xu does not explicitly disclose the following elements. However, Lipson does disclose estimating a probability mass for each of the plurality of locations in the environment at the one or more future times. ([0043] Object position within a map is represented by a Gaussian probability distribution centered around the object's predicted path.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Xu by adding the estimating of a probability mass as disclosed by Lipson and the providing of data as disclosed by Lo in order to better inform the vehicle motion planning system on the locations and future locations of objects.

With regard to claim 6, modified Xu discloses the computer-implemented method of claim 5, wherein estimating the probability mass for each of the plurality of locations in the environment comprises:
Modified Xu does not explicitly disclose the following elements. However, Ostafew does disclose determining an estimated probability of occupancy associated with the one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." Fig. 19 Bounding box 1906. Examiner notes that Ostafew's uncertainty associated with objects manifests as a "bounding box" around objects, which reads on "an estimated probability of occupancy".);
 determining an occupancy area associated with the one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." Fig. 19 Bounding box 1906. Examiner notes that Ostafew's "bounding box" reads on "an area associated with one or more objects".);
and integrating the estimated probability of occupancy over the occupancy area associated with the one or more objects. ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." Fig. 19 Bounding box 1906. Ostafew expands (i.e. integrates) the actual size of the object (i.e. the occupancy area) with a "bounding box" (i.e. estimated probability of occupancy).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Xu by adding the estimating, determining, and integrating as disclosed by Ostafew in order to better inform the vehicle motion planning system on the locations of objects.

With regard to claim 7, modified Xu discloses the computer-implemented method of claim 5, further comprising:
Modified Xu does not explicitly disclose the following elements. However, Lipson does disclose obtaining data indicative of at least one probability distribution having a plurality of probability modes, each probability mode of the at least one probability distribution corresponding to a possible event. ([0043] "Object position within a map is represented by a Gaussian probability distribution centered around the object's predicted path.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Xu by adding the obtaining of a probability distribution as disclosed by Lipson in order to better inform the vehicle motion planning system on the locations of objects.

With regard to claim 18, modified Xu discloses the computing system of claim 17, wherein the operations further comprise:
Modified Xu does not explicitly disclose the following elements. However, Lo does disclose determining an estimated probability of occupancy associated with the one or more objects ([0003] "The system identifies object clusters in the space-time occupancy grid that are within the vicinity of the vehicle. The system then uses a particle filtering technique to predict the motion of the object clusters that are identified within the space-time occupancy grid. The system uses the trajectories of the predicted motion of the object clusters to compute a confidence indicating a likelihood of a future vehicle collision." Lo computes a confidence of object clusters (i.e. determining an estimated probability) to collide with the vehicle, which requires a confidence in the cluster occupying a location in front of the vehicle at the time of collision (i.e. a probability of occupancy).);
Modified Xu and Lo do not explicitly disclose the following elements. However, Ostafew does disclose determining an occupancy area associated with the one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." Fig. 19 Bounding box 1906);
integrating the estimated probability of occupancy over the occupancy area associated with one or more objects ([0257] "As uncertainty may be associated with the sensor data and/or the perceived world objects, a bounding box 1906 that expands the actual/real size of the object 1905 can be associated with the object 1905." Fig. 19 Bounding box 1906. Ostafew uses a bounding box around an object (i.e. the occupancy area) based on how likely an object will head in an uncertain angle and velocity (i.e. estimated probability of occupancy).);
Modified Xu, Lo, and Ostafew do not explicitly disclose the following elements. However, Lipson does disclose and estimating a probability mass for each of the plurality of locations in the environment at the one or more future times based on integrating the estimated probability of occupancy over the occupancy area. ([0043] Object position within a map is represented by a Gaussian probability distribution centered around the object's predicted path.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computing system as disclosed by modified Xu by adding the determining of a probability of occupancy as disclosed by Lo, the integrating of an occupancy area as disclosed by Ostafew, and the estimating of a probability mass as disclosed by Lipson in order to better inform the vehicle motion planning system on the locations and future locations of objects.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ostafew, Lo, and Lipson et al. US 20180373253 A1 (hereinafter Lipson), and Sal Khan, "Confidence intervals and margin of error" 12/14/2017, Youtube.com, (Year: 2017) (hereinafter Khan).

With regard to claim 8, modified Xu discloses the computer-implemented method of claim 7, further comprising:
Modified Xu does not explicitly disclose the following elements. However, Khan does disclose defining a level set of the at least one probability distribution based at least in part on a predefined percentage of the probability mass, wherein the level set is configured to associate a larger confidence interval with a higher probability mode and a lower confidence interval with a lower probability mode. (08:11 "So we could now say with 95% confidence, and that will often be known as our confidence level…" Khan explains the statistical method of determining a confidence level (i.e. a level set), a confidence interval, and their mathematical relationship with a probability mode (a higher mode relates to a larger confidence interval if the confidence level is constant). Fig. 1 shows the probability distribution, level set, and confidence interval.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Xu by adding the statistical process as disclosed by Khan in order to better estimate the probability of an outcome.

Allowable Subject Matter
Claim 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664